Case 1:20-cv-21043-MGC Document 1 Entered on FLSD Docket 03/09/2020 Page 1 of 19



                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA

                                  Case No. 1:20-cv-21043-XXXX


     PETER J. NEARY, AS TRUSTEE OF THE
     PETER NEARY REVOCABLE TRUST,

                   Plaintiff,

            vs.

     GLOBAL GOLD EXCHANGE, LLC; TOBIAS
     HALLIN; JAMES WARREN; RICHARD M.
     OWEN; JEFFREY MORROW,

                 Defendants.
     ______________________________________/


                      COMPLAINT AND DEMAND FOR JURY TRIAL

            Plaintiff Peter J. Neary, as Trustee of The Peter Neary Revocable Trust, brings this

     action against Defendant Global Gold Exchange, LLC; Tobias Hallin; James Warren;

     Richard M. Owen; and Jeffrey Morrow for fraud, breach of contract, unjust enrichment,

     and negligent misrepresentation arising out of Defendants’ conduct in procuring an

     approximately $3,000,000 loan from Plaintiff, and Defendants’ failure to perform upon the

     promissory note relating to that loan.

            In sum, Defendants represented themselves to Plaintiff as a legitimate business

     when in fact they were running a money laundering front. Through this lie, Defendants

     obtained a $3,000,000 loan from Plaintiff. They then defaulted on this loan.

            As its Complaint, Plaintiff alleges as follows:




                                                  1
Case 1:20-cv-21043-MGC Document 1 Entered on FLSD Docket 03/09/2020 Page 2 of 19



                                         THE PARTIES

               1.   Peter J. Neary (“Neary”) is an individual domiciled in Miami, Florida.

     Neary is Trustee of The Peter Neary Revocable Trust (the “Neary Trust”). The Neary Trust

     is an express trust formed under Florida law.

               2.   Defendant Global Gold Exchange, LLC (“Global Gold Exchange” or the

     “Company”) is a California limited liability company with its principal place of business

     in San Diego, California. Global Gold Exchange represents itself as a precious metals

     dealer.

               3.   Defendant Tobias Hallin (“Hallin”) is an individual who is domiciled in

     Hong Kong. Hallin represents himself as a managing member of Global Gold Exchange.

               4.   Defendant James Warren (“Warren”) is an individual who is domiciled in

     California. Warren represents himself as a managing member of Global Gold Exchange.

               5.   Defendant Richard M. Owen (“Owen”) is an individual who is domiciled

     in California. At all times relevant to this Complaint, Owen was a managing member of

     Global Gold Exchange and acted as the Company’s compliance officer.

               6.   Defendant Jeffrey Morrow (“Morrow”) is an individual who is domiciled

     in California. At all times relevant to this Complaint, Morrow was a managing member of

     Global Gold Exchange.

               7.   Upon information and belief, these individual defendants all acted in

     concert with one another and with Global Gold Exchange concerning the conduct at issue

     in this Complaint.




                                                 2
Case 1:20-cv-21043-MGC Document 1 Entered on FLSD Docket 03/09/2020 Page 3 of 19



                                  JURISDICTION AND VENUE

            8.      This Court has subject-matter jurisdiction pursuant to 28 U.S.C. § 1332

     because this case involves citizens of different states and the amount in controversy,

     exclusive of interest and costs, exceeds $75,000.

            9.      Venue is proper in the United States District Court for the Southern District

     of Florida pursuant to 28 U.S.C. § 1391 because a substantial part of the events or

     omissions underlying Plaintiff’s claims occurred in this District.

            10.     Specifically, Plaintiff’s claims arise out of Defendants’ conduct in

     procuring a loan from Plaintiff and Defendants’ subsequent failure to perform upon the

     related promissory note. All of the in-person meetings between Plaintiff and Defendants

     relating to the loan were held in the Southern District of Florida, both before and after the

     promissory note was executed. Many of Defendants’ misrepresentations and omissions to

     Plaintiff were made in this District, as well.

            11.     Additionally, Plaintiff is a citizen of Florida, and the harm Plaintiff has

     suffered as a result of Defendants’ conduct occurred in the Southern District of Florida.

                                    GENERAL ALLEGATIONS

            12.     In or around November 2017, Peter J. Neary learned about a potential

     investment opportunity with Global Gold Exchange. In December 2017 and January 2018,

     Neary and his son, Thomas, met with Hallin and Warren, as representatives of Defendants,

     in Miami, Florida, to learn more about the investment opportunity.




                                                      3
Case 1:20-cv-21043-MGC Document 1 Entered on FLSD Docket 03/09/2020 Page 4 of 19



                                  Defendants’ False Statements

             13.     During these meetings, Hallin and Warren (on Defendants’ behalves)

     represented to Neary and his son Thomas that they were the principal managers and owners

     of Global Gold Exchange. Hallin and Warren explained that, in summary, the Company’s

     business structure involved purchasing gold from miners at a discount and then re-selling

     that gold to refineries.

             14.     Hallin and Warren (on Defendants’ behalves) further represented that

     Global Gold Exchange had been trading in precious metals since at least 2013, that the

     Company exported primarily from Ecuador and Ghana, and that the Company had “built

     up great trust and support with the local mining firms they deal with.”         An email

     communication from Hallin reiterating these representations and others is attached as

     Exhibit 1.

             15.     Hallin and Warren (on Defendants’ behalves) provided information about

     Global Gold Exchange’s performance history.         They also shared a comprehensive

     background report on the Company, which they represented had been commissioned by

     another large investor. “[I]n short,” Hallin expressed at the time, “we don’t have any

     transaction risk.” (Ex. 1)

             16.     However, these representations were false. Defendants Hallin and Warren

     concealed from Plaintiff the reality that Defendants ran Global Gold Exchange as a money

     laundering front and recorded fictitious transactions to further this effort. According to

     statements by Defendants Owen and Morrow (two of the company’s managing members)

     during a contemporaneous undercover investigation into their crimes, these false

     transactions were designed to conceal drug proceeds for Mexican cartel interests.




                                                 4
Case 1:20-cv-21043-MGC Document 1 Entered on FLSD Docket 03/09/2020 Page 5 of 19



     Accordingly, contrary to Defendants’ representations, the business presented severe

     “transaction risk.”

            17.     Notably, on August 2, 2019, Defendants Global Gold Exchange, Owen, and

     Morrow pleaded guilty in the United States District Court for the Southern District of

     California, Case No. 3:19-cr-2936-CAB, to Money Laundering, Operating an Unlicensed

     Money Transmitting Business, and Mail Fraud.

            18.     Defendants Global Gold Exchange, Owen, and Morrow, pleaded guilty to

     an Information that charged them with engaging in false transactions for the purposes of

     money laundering. Their charged conduct began as early as August 2017—four months

     before beginning discussions with Neary about the $3,000,000 loan. This publicly filed

     Information is attached to this Complaint as Exhibit 2.

            19.     Based on and in reliance upon Defendants’ false representations, Neary, on

     behalf of the Neary Trust (“Plaintiff”), delivered to Defendants the sum of $3,000,000.

                                  The Parties' Loan Agreement

            20.      Plaintiff made this $3,000,000 loan pursuant to a loan agreement with

     Global Gold Exchange entered on or about March 1, 2018 (the “Loan Agreement”).

     Pursuant to and as a condition of the Loan Agreement, Plaintiff and Global Gold Exchange

     simultaneously executed a promissory note (the “Promissory Note” or the “Note” and,

     together with the Loan Agreement, the “Loan Documents”). True and correct copies of

     the Loan Documents are attached as Exhibit 3.

            21.     Defendants have failed to honor their obligations under the Loan

     Documents.




                                                 5
Case 1:20-cv-21043-MGC Document 1 Entered on FLSD Docket 03/09/2020 Page 6 of 19



            22.     As the “Lender” under the Loan Agreement, and as the “Holder” of the

     Promissory Note, Plaintiff agreed to lend a principal amount of $3,000,000 (the “Principal

     Amount”) to Global Gold Exchange (the “Loan”). Plaintiff did in fact make this loan.

            23.     In consideration of the Loan, Global Gold Exchange, as a sophisticated

     borrower, agreed to make monthly interest payments to Plaintiff at the rate of 24% of the

     Principal Amount per annum, and the Company agreed to pay the Principal Amount back

     to Plaintiff by March 1, 2019 (the “Maturity Date”). (Ex. 3, Promissory Note)

            24.     Through the Loan Agreement, Plaintiff and Global Gold Exchange

     memorialized their understanding that the purpose of the loan was “to facilitate the

     execution of [the Company’s] business plan,” and as such the Company expressly

     represented and warranted that the Loan was to be used for “something other than personal,

     family, or household purposes.” (Ex. 3, Loan Agreement at § 3.6)

            25.     Global Gold Exchange made several other representations and warranties

     in the Loan Agreement, as well, including representations and warranties as to the

     Company’s solvency, knowledge of “pending or threatened” litigation or regulatory

     enforcement action, knowledge of circumstances that would constitute an Event of Default

     under the Agreement, and the accuracy and completeness of the information that had been

     provided to Plaintiff. (Ex. 3, Loan Agreement at § 3)

            26.     Global Gold Exchange’s obligation of transparency was ongoing. Under

     the Loan Agreement the Company was obligated to provide Plaintiff with prompt written

     notice of any occurrence constituting an Event of Default or a Material Adverse Effect, or

     in the event that any litigation or regulatory proceeding was “instituted or threatened to be

     instituted by or against” the Company. (Ex. 3, Loan Agreement at § 4.1)




                                                  6
Case 1:20-cv-21043-MGC Document 1 Entered on FLSD Docket 03/09/2020 Page 7 of 19



            27.     The Loan Agreement defines “Event of Default” to include the following

     contingencies, among others:

            (a) “Borrower shall fail to pay when due any principal, interest, fee or other amount
                required to be paid by the Borrower under or in connection with any Loan
                Document”; and

            (b) “[A]ny representation or warranty made or deemed made by Borrower under or
                in connection with any Loan Document or any Financial Statement shall have
                been false or incorrect in any material respect when made or deemed made.”

     (Ex. 3, Loan Agreement at § 5)

            28.     The Loan Agreement defines “Material Adverse Effect” as:

            “[A]ny event, change, circumstance, effect or other matter that has, or could
            reasonably be expected to have . . . a material adverse effect on (a) the business,
            operations, results of operations, assets, liabilities, or financial condition of
            Borrower or (b) the ability of Borrower to perform any of its obligations under the
            Loan Documents.”

            29.     The Loan Agreement provides that upon the occurrence of any Event of

     Default, Plaintiff would be entitled to either “declare all Obligations to be immediately due

     and payable” or to “accelerate or extend the time of payment, compromise, issue credits,

     or bring suit on all accounts receivable” (Ex. 3, Loan Agreement at § 6.1(a)-(b))

            30.     The Loan Agreement further provides that Global Gold Exchange “shall

     pay all costs incurred by Lender in collecting sums due under the Note after an Event of

     Default, including reasonable attorneys’ fees.” (Ex. 3, Loan Agreement at § 6.2)

                                        Defendants’ Breach

            31.     Global Gold Exchange is in breach of the Loan Documents and is

     responsible for occurrences that constitute Events of Default under the Loan Agreement.

     For, notwithstanding the Company’s representation and warranty as to its solvency, the

     Company has defaulted on its payment obligations to Plaintiff under the Promissory Note.




                                                  7
Case 1:20-cv-21043-MGC Document 1 Entered on FLSD Docket 03/09/2020 Page 8 of 19



            32.     From April 2018 to December 2018, Global Gold Exchange made monthly

     interest payments to Plaintiff as they came due under the Note. From that point forward,

     however, the Company failed to make any of the successive interest payments that were

     due through the Maturity Date.

            33.     More significantly, Global Gold Exchange failed to pay the Principal

     Amount back to Plaintiff by the Maturity Date. As of the date of the filing of this action,

     the Company has paid back a total of just $750,000 toward the Principal Amount. The

     Company paid that amount over the course of five separate payments to Plaintiff between

     February 2019 and May 2019, but the Company has not made any additional payments

     since that time.

            34.     Upon information and belief, Morrow was the principal responsible for

     remitting payments to Plaintiff on behalf of Global Gold Exchange, as Morrow’s name (or

     other identifying information) appeared on the cashier’s checks and wire transfer

     confirmations for those payments Plaintiff did receive from the Company.

            35.     Global Gold Exchange’s payments to date leave an outstanding and

     defaulted principal balance of $2,250,000 that is still owed to Plaintiff under the

     Promissory Note (the “Principal Balance”), an amount that does not include the unpaid

     interest that has accrued.

            36.     Additionally, Defendants’ admissions incumbent in their plea of guilty in

     United States v. Global Gold Exchange LLC, 3:19-cr-2936-CAB (S.D. Cal.) reveal

     additional Events of Default under the Loan Agreement. Notably, Defendants’ admissions

     reveal as materially “false or incorrect . . . when made” the representations and warranties

     that Global Gold Exchange made as to the Company’s knowledge of “pending or




                                                  8
Case 1:20-cv-21043-MGC Document 1 Entered on FLSD Docket 03/09/2020 Page 9 of 19



     threatened” litigation, knowledge of circumstances that would constitute an Event of

     Default, and the accuracy and completeness of the information that had been provided to

     Plaintiff.

             37.    For example, the Information reveals that the Government had been

     conducting a criminal investigation into Global Gold Exchange from before the time Neary

     learned about the potential investment opportunity with the Company and entered into the

     Loan Agreement. The Information also reveals that throughout that same period, the

     Company was laundering money, effectively and unlawfully operating as an unlicensed

     money transmitting business, and engaging in mail fraud by falsely reporting cash

     transactions as precious metal sales. (Ex. 2, at ¶¶ 5–7)

             38.    Moreover, as revealed in the Information, Owen, the compliance officer of

     Global Gold Exchange, had a criminal record, having been previously convicted of wire

     fraud before being hired by the Company. The Company had been transacting with a “local

     cartel out of Mexico.” And the Company had a practice of falsifying invoices and advising

     clients to mislead law enforcement and tax authorities. (Ex. 2, at ¶¶ 2–3, 8–12)

                     Defendants’ Continued Bogus Excuses for Nonpayment

             39.    Given Global Gold Exchange’s default of its payment obligations and the

     other serious Events of Default and Material Adverse Effects, Plaintiff has attempted,

     unsuccessfully, to exercise its right to collect all outstanding amounts that are owed to

     Plaintiff under the Promissory Note. But after making the payments totaling $750,000

     between February 2019 and May 2019, the Company stopped making payments toward

     the Principal Amount.




                                                  9
Case 1:20-cv-21043-MGC Document 1 Entered on FLSD Docket 03/09/2020 Page 10 of 19



            40.     In the time since May 2019 through the present, Defendants, through Hallin

     and Warren, repeatedly represented to Neary—on a near monthly basis—that additional

     payments were imminent. However, the promised payments fell through each time. And

     each time they fell through, Defendants, through Hallin and Warren, would falsely blame

     the continued delays on a variety of external factors, including IRS issues, bank

     misunderstandings, and unexplained challenges in obtaining funds from overseas. A

     composite exhibit of relevant communications between the parties and/or their

     representatives is attached as Exhibit 4.

            41.     Even after the Information was filed in August 2019, Defendants, through

     Hallin, maintained that there was no reason for Neary to be concerned. When Neary’s son,

     Thomas, sent Hallin a contemporaneous news article about the charges that had been

     brought against Global Gold Exchange, Hallin falsely insisted in text messages to Thomas

     that the wrongdoing had been carried out by rogue actors and should not be imputed to the

     Company. According to Hallin, the Company was still in business and had the financial

     wherewithal to make Plaintiff whole under the Loan Documents. The referenced text

     messages are attached as Exhibit 5.

            42.     Hallin also indicated that he had long known about the Government’s

     investigation and the pending charges against Global Gold Exchange, because in the same

     text message to Thomas he conveyed that “[t]his plea was done [a] long time ago and they

     just been dragging it out for whatever . . . reason.” Despite knowing of these circumstances,

     however, Hallin had not disclosed any of this information to Plaintiff.




                                                  10
Case 1:20-cv-21043-MGC Document 1 Entered on FLSD Docket 03/09/2020 Page 11 of 19



               43.   Based upon these misrepresentations, Plaintiff has held off on litigation for

     some time. Plaintiff put Defendants on formal notice that Global Gold Exchange was in

     default under the Promissory Note by no later than September 2019.

               44.   Plaintiff is in imminent danger of irreparable injury because of the failure

     or inability of Global Gold Exchange to pay the outstanding amounts that are owed to

     Plaintiff under the Note. Plaintiff’s concerns are compounded by the ongoing uncertainty

     and the potential impact to the Company’s business arising out of the criminal charges that

     are pending against the Company and its managing members and the corresponding

     forfeiture allegations.

               45.   Therefore, Plaintiff has retained the undersigned counsel to enforce its

     rights and remedies under the Loan Documents and to assist in the collection of the

     outstanding amounts that are owed to Plaintiff.

                                        COUNT I – FRAUD
                                      (Against All Defendants)

               46.   Plaintiff restates and realleges paragraphs 1–45 as though fully stated

     herein.

               47.   On or about November 2017 through March 2018, Defendants, through

     Hallin and Warren, made the representations discussed in Paragraphs 13–19 of this

     Complaint. Notably, Defendants represented to Plaintiff that the Company was a legitimate

     precious metals dealer and that the Loan from Plaintiff would be used “to facilitate the

     execution of [a] business plan” involving the simple purchasing and re-selling of gold.

     Defendants represented that there was no prospect of litigation or regulatory enforcement

     action against the Company. Defendants intended for Plaintiff to rely on these

     representations in extending a $3,000,000 loan to Defendants. And Plaintiff did so.



                                                  11
Case 1:20-cv-21043-MGC Document 1 Entered on FLSD Docket 03/09/2020 Page 12 of 19



             48.        Additionally, as alleged in Paragraph 15 of this Complaint, Defendants

     (through Hallin and Warren) caused to be presented to Plaintiff information about Global

     Gold Exchange’s performance history and a comprehensive background report on the

     company purportedly produced by a large institutional investor. Defendants vouched for

     and adopted the representations contained in this report. Defendants intended Plaintiff to

     rely on this information and report in deciding whether to enter into the Loan Agreement

     and deliver Global Gold Exchange $3,000,000. Plaintiff did so rely on these

     representations.

             49.        In reality, however, Defendants knew this information to be false.

     Defendants knew they were running Global Gold Exchange as an illicit money laundering

     enterprise, engaging in mail frail, and running Global Gold Exchange as an unlicensed

     money transmitting business. Had Defendants disclosed these true facts, Plaintiff would

     not have engaged in the transactions described in this Complaint and would not have

     delivered to Global Gold Exchange $3,000,000.

             50.        To induce Plaintiff to enter into (and then to maintain) the Loan Documents,

     Defendants lied to Plaintiff about Global Gold Exchange’s criminal activities and business

     associations. Only after the Information was publicly filed in August 2019 did Hallin

     concede to Neary’s son, Thomas, that the “plea was done [a] long time ago”—and even

     then it was only after Hallin was confronted with a news article about the criminal charges.

             51.        Defendants’ conduct benefited Defendants and has caused Plaintiff

     damages. Plaintiff is therefore entitled to judgment against Defendants in an amount to be

     proven at trial.




                                                     12
Case 1:20-cv-21043-MGC Document 1 Entered on FLSD Docket 03/09/2020 Page 13 of 19



               52.    Accordingly, Plaintiff is entitled to relief as set forth in the Prayer for Relief

     below.

                              COUNT II – BREACH OF CONTRACT
                             (Against Defendant Global Gold Exchange)

               53.    Plaintiff restates and realleges Paragraphs 1–45 as though fully stated

     herein.

               54.    The Loan Documents are based on adequate consideration and Plaintiff

     performed its own contractual obligations under those Documents.

               55.    Global Gold Exchange breached its contractual obligations under the Loan

     Documents, however, by defaulting on its payment obligations to Plaintiff under the

     Promissory Note. Specifically, the Company failed to make all required monthly interest

     payments to Plaintiff and failed to pay the Principal Amount back to Plaintiff by the

     Maturity Date.

               56.    As of the date of the filing of this action, Global Gold Exchange has paid a

     total of just $750,000 toward the Principal Amount of $3,000,000, leaving an outstanding

     and defaulted Principal Balance of $2,250,000 that is still owed to Plaintiff, an amount that

     does not include the unpaid interest that has accrued.

               57.    Global Gold Exchange has also breached its contractual obligations under

     the Loan Documents by making material false representations at the time the Loan

     Documents were signed, and by failing to provide Plaintiff with prompt written notice of

     the Company’s criminal activities or the Government’s investigation. Those occurrences

     constituted Events of Default, Material Adverse Effects, and “proceedings” instituted

     against the Company within the meaning of the Loan Agreement.




                                                     13
Case 1:20-cv-21043-MGC Document 1 Entered on FLSD Docket 03/09/2020 Page 14 of 19



              58.   Global Gold Exchange’s breaches have caused damage to Plaintiff and have

     caused Plaintiff to incur attorneys’ fees and collection costs. As such, Plaintiff is entitled

     to judgment against Global Gold Exchange for the outstanding amounts that are owed to

     Plaintiff under the Promissory Note, in addition to all reasonable attorneys’ fees and

     collection costs incurred by Plaintiff.

              59.   Accordingly, Plaintiff is entitled to relief as set forth in the Prayer for Relief

     below.

                           COUNT III – BREACH OF CONTRACT
                    (Against Defendants Hallin, Warren, Morrow, and Owen
                       as Alter Egos of Defendant Global Gold Exchange)

              60.   Plaintiff restates and realleges Paragraphs 1–45 and 53–59 of this

     Complaint as though fully stated herein.

              61.   The Loan Documents are based on adequate consideration and Plaintiff has

     performed its own contractual obligations under those Documents.

              62.   Global Gold Exchange breached its contractual obligations under the Loan

     Documents by defaulting on its payment obligations to Plaintiff under the Promissory Note.

     Specifically, the Company failed to make all required monthly interest payments to

     Plaintiff and failed to pay the Principal Amount back to Plaintiff by the Maturity Date.

     Additionally, Global Gold Exchange breached its contract under the Loan Documents by

     making materially false representations to Plaintiff at the time the Loan Documents were

     executed, and failing to provide required notice to Plaintiff of Material Adverse Effects.

              63.   Global Gold Exchange was used as a mere instrumentality by its members,

     Hallin, Warren, Owen, and Morrow. Specifically, Hallin, Warren, Owen, and Morrow

     used the Company as a subterfuge for illegal transactions.




                                                   14
Case 1:20-cv-21043-MGC Document 1 Entered on FLSD Docket 03/09/2020 Page 15 of 19



            64.     On behalf of all Defendants, Hallin and Warren represented to Plaintiff that

     the Company was a legitimate precious metals dealer and that the Loan from Plaintiff

     would be used “to facilitate the execution of [a] business plan” involving the simple

     purchasing and re-selling of gold.”     On that basis, Plaintiff entered into the Loan

     Documents with the Company.

            65.     At the very time Hallin and Warren were making those representations to

     Plaintiff, however, Global Gold Exchange was engaged in mail fraud, and was laundering

     money through Global Gold Exchange’s operation as an unlicensed money transmitting

     business.

            66.     As managing members of the Company, Owen and Morrow would falsely

     report cash transactions as precious metal sales, even though they knew that the property

     involved in those transactions had been derived from unlawful activities. After falsifying

     the transactions, Owen and Morrow would advise clients to similarly mislead law

     enforcement and tax authorities about the transactions.

            67.     As charged in the Information, to which Global Gold Exchange, Owen, and

     Morrow have pleaded guilty and are awaiting sentencing, Owen and Morrow carried out

     these unlawful activities “while acting within the course and scope of their employment

     and agency and in part to benefit” the Company.

            68.     Yet, both before and after the Loan Documents were executed, Hallin,

     Warren, Owen, and Morrow continually concealed from Plaintiff those unlawful activities.

     It was only after the Government’s Information was publicly filed in August 2019 that

     Hallin conceded to Neary’s son, Thomas, that the “plea was done [a] long time ago”—and




                                                 15
Case 1:20-cv-21043-MGC Document 1 Entered on FLSD Docket 03/09/2020 Page 16 of 19



     even then it was only after Hallin was confronted with a news article about the criminal

     charges.

               69.     Defendants’ unlawful conduct caused Plaintiff to execute the Promissory

     Note and is responsible for Global Gold Exchange’s default under the Note.

               70.     Plaintiff therefore is entitled to judgment against Hallin, Warren, Owen, and

     Morrow for the outstanding amounts that are owed to Plaintiff under the Promissory Note,

     in addition to all reasonable attorneys’ fees and collection costs incurred by Plaintiff.

               71.     Accordingly, Plaintiff is entitled to relief as set forth in the Prayer for Relief

     below.

                                COUNT IV – UNJUST ENRICHMENT
                                     (Against All Defendants)
                                    IN THE ALTERNATIVE

               72.     Plaintiff restates and realleges paragraphs 1–45 as though fully stated

     herein.

               73.     On or about March 2018, Plaintiff delivered to Defendant Global Gold

     Exchange $3,000,000. Upon information and belief, this money was distributed to the

     individual Defendants in this action as part of the fraudulent scheme described in Count I

     of this Complaint.

               74.     As of the date of the filing of this action Defendants have returned $750,000

     of this $3,000,000.

               75.     Defendants have been unjustly enriched because they continue to retain the

     benefits of Plaintiff’s unreturned $2,250,000.

               76.     Injustice can only be avoided by ordering Defendants to disgorge the

     retained funds.




                                                      16
Case 1:20-cv-21043-MGC Document 1 Entered on FLSD Docket 03/09/2020 Page 17 of 19



              77.    Accordingly, Plaintiff is entitled to relief as set forth in the Prayer for Relief

     below.

                     COUNT V – NEGLIGENT MISREPRESENTATION
                (Against Defendants Global Gold Exchange, Hallin, and Warren)
                                   IN THE ALTERNATIVE

              78.    Plaintiff restates and realleges Paragraphs 1–45 of the Complaint as though

     fully stated herein.

              79.    Hallin and Warren represented to Plaintiff that the Company was a

     legitimate precious metals dealer, and that the Loan from Plaintiff would be used “to

     facilitate the execution of [a] business plan” involving the simple purchasing and re-selling

     of gold.

              80.    Hallin’s and Warren’s representations to Plaintiff were false at the time they

     were made. It was unreasonable for Hallin and Warren to make the representations

     because, as the owners of Global Gold Exchange, they had no basis for believing the

     representations were true and should have known they were false.

              81.    Indeed, at the very time Hallin and Warren were making those

     representations to Plaintiff, the Company was engaged in mail fraud, and was laundering

     money through the operation of an unlicensed money transmitting business.

              82.    The unreasonableness of Hallin’s and Warren’s representations is further

     underscored by the Information, which reveals, for example, that Owen previously had

     been convicted of fraud at the time he was hired by Global Gold Exchange; that the

     Company had a business relationship with a Mexican cartel; and that the Company had a

     practice of falsifying invoices and advising clients to mislead law enforcement and tax

     authorities.




                                                    17
Case 1:20-cv-21043-MGC Document 1 Entered on FLSD Docket 03/09/2020 Page 18 of 19



              83.   Hallin’s and Warren’s false representations were made to Plaintiff in order

     to induce Plaintiff to enter into (and then to maintain) the Loan Documents.

              84.   Plaintiff justifiably relied upon Hallin’s and Warren’s false representations,

     in ignorance of their falsity, and entered into the Loan Documents. If Plaintiff had known

     about Global Gold Exchange’s criminal activities, the Company’s business associations,

     or the Government’s investigation into the Company, Plaintiff would not have entered into

     the Loan Documents at all, and if Plaintiff already had done so Plaintiff would have recalled

     the Loan immediately.

              85.   Hallin’s and Warren’s conduct benefited Defendants and has caused

     Plaintiff damages.     Plaintiff is therefore entitled to judgment against Global Gold

     Exchange, Hallin, and Warren for damages in an amount to be proven at trial.

              86.   Accordingly, Plaintiff is entitled to relief as set forth in the Prayer for Relief

     below.

                                   DEMAND FOR JURY TRIAL

              87.   Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff

     respectfully demands a trial by jury for all issues so triable.




                                                   18
Case 1:20-cv-21043-MGC Document 1 Entered on FLSD Docket 03/09/2020 Page 19 of 19



                                       PRAYER FOR RELIEF

             WHEREFORE, Plaintiff prays for relief against Defendants as follows:

             A.      For judgment in its favor and for an award of actual, consequential,

     statutory, and punitive damages against Defendants, together with pre- and post-judgment

     interest.

             B.      For the appointment of a receiver to preserve and manage Global Gold

     Exchange, LLC and its assets, which relief is to be specifically sought and supported by

     Plaintiff at the appropriate time in this action;

             C.      For reasonable attorneys’ fees;

             D.      For the costs of bringing this action and other collection costs;

             E.      For all other further relief that this Court deems just and proper.



                                                         Dated: March 9, 2020

                                                         Respectfully submitted,

                                                         MARCUS NEIMAN RASHBAUM
                                                         & PINEIRO LLP
                                                         /s/Jeffrey A. Neiman
                                                         Jeffrey A. Neiman
                                                         Florida Bar No. 544469
                                                         jneiman@mnrlawfirm.com
                                                         Derick R. Vollrath
                                                         dvollrath@mnrlawfirm.com
                                                         Florida Bar No. 126740
                                                         Jason L. Mays
                                                         Florida Bar No. 106495
                                                         jmays@mnrlawfirm.com

                                                         One Financial Plaza
                                                         100 SE Third Ave., Suite 805
                                                         Ft. Lauderdale, Florida 33394
                                                         Telephone: 954-464-1200
                                                         Facsimile: 866-780-8355



                                                    19
